Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alphonso Davis appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. On appeal, Davis contends that he should be resen-tenced under Amendment 706 of the Sentencing Guidelines because the district court incorrectly categorized him as a career offender. See U.S. Sentencing Guidelines Manual (“USSG”) § 2Dl.l(c) (2007 & Supp.2008); USSG App. C Amend. 706; see also USSG § 4B1.1. We note that Davis’ sentence was not determined by his status as a career offender. Rather, he was sentenced to the statutory mandatory minimum term under 21 U.S.C. § 841(b)(1)(A) (2006). Therefore, Davis is not eligible for a sentencing reduction under the amendment to the guidelines. Accordingly, we affirm the district court’s *265order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the coui't and argument would not aid the decisional process.

AFFIRMED.